Order issued October 11, 2018 withdrawn; Replaced by this Order filed
November 29, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00318-CV
                                   ___________
                     LONE STAR PAVERS INC., Appellant
                                          V.
                            JOSE MURILLO, Appellee


                     On Appeal from the 151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 321010151


                                     ORDER
      On October 11, 2018 this court issued an order in error. That order is
withdrawn. This order is filed in its place.

      No reporter’s record has been filed in this case. The official court reporter
for the 151st District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On September 6, 2018 the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal by December
13, 2018. If appellant fails to comply with this order, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            PER CURIAM